WOODLEY, Judge.
Appellant, charged with murder with malice of his six year old daughter, being denied bail after indictment, sought relief by habeas corpus and was granted bail in the sum of $15,000.00.
Effort to make bail in such amount was unsuccessful and appellant again sought by habeas corpus a reduction in the amount of bail set.
This is an appeal from the order of the district judge denying the application for reduction of bail.
Reduction is sought upon the ground that the state relies upon the incompetent or unreliable testimony of a seven year old daughter of appellant to prove that appellant killed the deceased.
In the absence of any testimony of a defensive nature, and no mitigating circumstances being shown, we find no abuse of discretion on the part of the trial judge in refusing to reduce bail.
The judgment is affirmed.